NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3714-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

$3,979.00 IN U.S. CURRENCY,
SEIZED FROM THE POSSESSION
OR CONSTRUCTIVE POSSESSION
OF HARMESH KUMAR, 2008
TOYOTA PRIUS, VEHICLE
IDENTIFICATION NUMBER
JTDKB20U083351440, REGISTERED
IN THE NAME OF HARMESH
KUMAR, 9500 IN RUPEES, SEIZED
FROM THE POSSESSION OR
CONSTRUCTIVE POSSESSION OF
HARMESH KUMAR, and TWO
GOLD PLATES SEIZED FROM THE
POSSESSION OR CONSTRUCTIVE
POSSESSION OF HARMESH KUMAR,

     Defendant-Appellant.
__________________________________

                   Submitted June 2, 2022 – Decided July 19, 2022

                   Before Judges Gooden Brown and Gummer.
            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Docket No. DC-000081-
            21.

            Leon Matchin, attorney for appellant.

            Yolanda Ciccone, Middlesex County Prosecutor,
            attorney for respondent (Susan L. Berkow, Special
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

      In this forfeiture action, appellant Harmesh Kumar appeals from an order

denying his motion to vacate default judgment. The trial court entered default

judgment after Kumar had failed to appear at a settlement conference. Kumar

contends he did not appear at the conference because he had not received any

notice of the conference. Because the denial of the motion to vacate was based

on a mistaken exercise of discretion, we reverse and remand.

                                      I.

      On October 27, 2020, Kumar was arrested on drug-related charges.

According to the State, police executed search warrants for Kumar, his vehicle,

and his residence. The police seized, among other things, $3,979 in United

States currency, 9,500 rupees with an estimated value of $121.71, two one-ounce

gold plates with an estimated value of $3,400, and a 2008 Toyota Prius.




                                                                          A-3714-20
                                      2
      On January 6, 2021, the State filed a complaint in the Law Division,

Special Civil Part, seeking forfeiture of those items pursuant to the Forfeiture

and Seizure of Property Act, N.J.S.A. 2C:64-1 to -13. In the complaint, the State

alleged the listed seized items were subject to forfeiture pursuant to N.J.S.A.

2C:64-1(a) "as property that has been and/or was intended to be used in

furtherance of unlawful activity, has become or was intended to become an

integral part of unlawful activity, and/or represents the proceeds of illegal

activity," including, among other drug-related activity, manufacturing,

distributing, or dispensing of a controlled dangerous substance (CDS) in

violation of N.J.S.A. 2C:35-5(b).

      On February 3, 2021, attorney Leon Matchin filed a verified answer on

behalf of Kumar, in which Kumar denied the alleged criminal activities and that

the items were subject to forfeiture. Matchin stated on the answer his firm's

address was "86 Washington Avenue[,] Milltown."

      In the criminal matter, on June 7, 2021, Kumar pleaded guilty to one count

of third-degree possession with the intent to distribute CDS, N.J.S.A. 2C:35-

5(b)(3). On July 5, 2021, Kumar moved for a "civil reservation" to prevent his

guilty plea in the criminal matter from being used as evidence in any subsequent

civil case. The court denied that motion.


                                                                           A-3714-20
                                       3
      Pursuant to a notice dated May 26, 2021, the court scheduled a "virtual

settlement conference" in the forfeiture matter for June 21, 2021. In the notice,

the court advised the parties that "[p]articipation in this process is mandatory"

and "[f]ailure to appear will result in a default or dismissal." The notice was

addressed to attorney Matchin at "50 US H[ighway] 9 N[orth,] S[uite] 202[,]

Morganville."

      Neither Matchin nor Kumar appeared at the June 21, 2021 settlement

conference. Consistent with the information contained in the notice, the court

entered default for their failure to appear. The attorney who had appeared at the

conference on behalf of the State contacted Matchin and notified him of his and

Kumar's failure to appear. According to Matchin, he immediately contacted the

court and advised the court neither he nor Kumar had received notice of the June

21, 2021 conference. Based on Matchin's request, the court vacated the default

it had entered against Kumar for the failure to appear at the conference .

       Pursuant to a notice dated June 25, 2021, the court scheduled another

virtual settlement conference for July 12, 2021. In the notice, the court again

advised the parties appearance at the conference was mandatory and failure to

appear would result in default or dismissal. The notice was addressed to attorney




                                                                             A-3714-20
                                        4
Matchin at "50 US H[ighway] 9 N[orth,] S[uite] 202[,] Morganville." Once

again, Matchin and Kumar failed to appear.

      Two days later, the court entered default judgment against Kumar. In its

appellate brief, the State asserts with no citation to the record that the court had

entered default before it entered default judgment. In a certification submitted

in support of the entry of default judgment, an assistant prosecutor stated Kumar

had failed to appear at the July 12, 2021 settlement conference but said nothing

about the court entering default. The record is devoid of any evidence indicating

the court had entered default before it entered default judgment. The court

indicated on the default judgment that the motion for entry of default judgment

was "unopposed." The record is devoid of any evidence indicating Kumar or

his attorney was served with the motion, was otherwise notified of the motion,

or had an opportunity to oppose it.

      On July 25, 2021, Kumar moved to vacate the default judgment. In a

certification submitted in support of the motion, Matchin stated neither he nor

Kumar had received any notice of the July 12, 2021 conference and asserted

they were both "totally unaware" the court had proceeded that day without them.

According to Matchin, he and Kumar learned of the entry of default judgment




                                                                              A-3714-20
                                         5
when the prosecutor mailed a copy of the judgment directly to Kumar and not

Matchin, his attorney of record.

      In a letter brief submitted in opposition to the motion, the State faulted

Matchin for failing to "ensure that e[C]ourts properly reflected counsel's contact

information, including email and mailing address" and argued "[t]he fact that

e[C]ourts ha[d] not been updated . . . makes extremely clear that default

judgment was properly entered." The State advised the court that in the criminal

matter Kumar had pleaded guilty to one charge and had lost his motion for a

civil reservation.

      In a letter brief in reply, Matchin stated "the address appearing in [his]

e[C]ourt[s] account is 86 Washington Ave[nue,] Milltown" and asserted he had

not received "any mail from the court at that address" and Kumar had not

received "any mail from the court at his address." He further advised the court

his "email on [his] e[C]ourt[s] account [wa]s leon@attorneyleonmatchin.com

and matchinleon@gmail.com, and [he] did not receive an email notification on

e[C]ourt[s] about a court date."

      On August 9, 2021, the court denied the motion, stating on the order:

"Given that the [c]laimant has pled guilty and his motion for a civil reservation

as to the forfeiture complaint has been denied, it does not appear the claimant


                                                                            A-3714-20
                                        6
has a meritorious defense in this matter, therefore the motion to vacate judgment

must be denied."

      On appeal, Kumar argues the court violated his due-process rights by

declining to vacate a default judgment the court had entered based on his failure

to appear at a conference of which he had had no notice; erred in not vacating

the default judgment pursuant to Rule 4:50-1 as having been entered as a result

of a mistake or excusable neglect and not hearing the case on the merits; and

failed to provide a statement of reasons pursuant to Rule 1:7-4.

                                        II.

      We review a decision about a motion to vacate a default judgment under

an abuse-of-discretion standard. BV001 REO Blocker, LLC v. 53 W. Somerset

St. Props., LLC, 467 N.J. Super. 117, 124 (App. Div. 2021). Failing to give

sufficient deference to the principles governing the motion is an abuse of

discretion. Ibid.; Davis v. DND/Fidoreo, Inc., 317 N.J. Super. 92, 100–01 (App.

Div. 1998).    The commitment to due process and the policy favoring just

resolutions of cases based on their merits are core principles that guide our trial

courts in deciding these motions. Midland Funding LLC v. Albern, 433 N.J.

Super. 494, 499 (App. Div. 2013) ("Our procedural rules were designed to be 'a

means to the end of obtaining just and expeditious determinations between the


                                                                             A-3714-20
                                        7
parties on the ultimate merits.'" (quoting Ragusa v. Lau, 119 N.J. 276, 284

(1990))). Because the trial court failed to follow those guiding principles, we

reverse and remand.

      Given the strong preference for adjudication on the merits, trial courts are

to "view 'the opening of default judgments . . . with great liberality,' and should

tolerate 'every reasonable ground for indulgence . . . to the end that a just result

is reached.'" Mancini v. EDS ex rel. N.J. Auto. Full Ins. Underwriting Ass'n,

132 N.J. 330, 334 (1993) (quoting Marder v. Realty Constr. Co., 84 N.J. Super.

313, 319 (App. Div.), aff'd, 43 N.J. 508 (1964)). A trial court should "liberally

indulge" a party's "assertions" for the goal of reaching a just resolution of the

case. Midland Funding, 433 N.J. Super. at 500. "All doubts . . . should be

resolved in favor of the parties seeking relief." Mancini, 132 N.J. at 334; see

also BV001 REO Blocker, 467 N.J. Super. at 124. "[T]rial courts should treat a

motion to vacate more liberally where there is 'doubt about [a party's] actual

receipt of the process.'" BV001 REO Blocker, 467 N.J. Super. at 126 (quoting

Davis, 317 N.J. Super. at 100).

      "The critical components of due process are adequate notice, opportunity

for a fair hearing and availability of appropriate review." City of Passaic v.

Shennett, 390 N.J. Super. 475, 485 (App. Div. 2007) (quoting Schneider v. City


                                                                              A-3714-20
                                         8
of E. Orange, 196 N.J. Super. 587, 595 (App. Div. 1984), aff'd, 103 N.J. 115

(1986)). "The . . . Supreme Court has noted '[a]n elementary and fundamental

requirement of due process in any proceeding which is to be accorded finality is

notice reasonably calculated, under the circumstances, to apprise interested

parties of the pendency of the action and afford them the opportunity to present

their objections.'" Romero v. Gold Star Distrib., LLC, 468 N.J. Super. 274, 300

(App. Div. 2021) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339

U.S. 306, 314 (1950)). "The absence of notice violates 'the most rudimentary

demands of due process of law.'" Ibid. (quoting Armstrong v. Manzo, 380 U.S.

545, 550 (1965)). However, "default judgments will not be vacated for minor

flaws in the service of process." Sobel v. Long Island Ent. Prods., Inc., 329 N.J.

Super. 285, 292 (App. Div. 2000).

      A lack of notice, as alleged by Kumar, is not a minor flaw. Adequate

notice is an essential element of due process. In its one-sentence explanation of

its decision denying Kumar's motion to vacate, the trial court did not address

that critical issue. The court entered default judgment against Kumar because

he had failed to appear at a settlement conference. Kumar contended he had

failed to appear because he had not received notice of the conference. Kumar's

counsel asserted the address to which the court had sent notice of the conference


                                                                            A-3714-20
                                        9
– "50 US H[ighway] 9 N[orth,] S[uite] 202[,] Morganville" – was not the address

contained in his eCourts account – "86 Washington Ave[nue,] Milltown." The

court easily could have determined whether it had sent notice of the conference

to the correct address by looking up counsel's address on the eCourts system.

The court did not make the minimal effort nor did it, as it was required to do,

"liberally indulge defendant's assertions 'to the end that a just result is reached.'"

Midland Funding, 433 N.J. Super. at 500 (quoting Marder, 84 N.J. Super. at

319).

        Instead of addressing it, the court leapfrogged over Kumar's due-process

argument and denied the motion because Kumar had not established a

meritorious defense. But the court had to determine first the due-process issue

because the meritorious-defense requirement applies only to adequately-noticed

parties. "Without due process, [a] default judgment is void." City of Passaic,

390 N.J. Super. at 486. "In seeking relief from a void judgment, . . . a movant

is not required to demonstrate a meritorious defense." Midland Funding, 433

N.J. Super. at 501. The court erred in ignoring the critical due-process issue and

in deciding the motion based solely on a lack of a meritorious defense –

something Kumar did not have to establish given the lack of due process.




                                                                               A-3714-20
                                        10
      We also are troubled by the absence in the record of proof the court

entered default before entering default judgment. A court may not enter default

judgment until it has entered default. Gladstone v. Berk, 233 N.J. Super. 228,

241 (App. Div. 1989); see also Clark v. Pomponio, 397 N.J. Super. 630, 641

(App. Div. 2008) ("Entry of default is a necessary predicate to a default

judgment."); R. 6:6-3(d) (setting forth the procedure a party must follow to

obtain default judgment once the court has entered default). A default judgment

entered without entry of default is procedurally defective and cannot stand.

Gladstone, 233 N.J. Super. at 241; see also Clark, 397 N.J. Super. at 641-42

(voiding default judgment when default was not properly entered).

      For these reasons, we reverse the order denying Kumar's motion to vacate

default judgment and remand for proceedings consistent with this opinion.

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-3714-20
                                     11